NO. 12-21-00024-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 REAGAN EUGENE PORTER,                                    §       APPEAL FROM THE 241ST
 APPELLANT

 V.                                                       §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                 §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
        The trial court convicted Appellant Reagan Eugene Porter of possession of a controlled
substance. In one issue, Appellant challenges the assessment of a county specialty court account
fee in the bill of costs. We affirm the trial court’s judgment.


                                                BACKGROUND
        Appellant was charged by indictment with the state jail felony offense of possession of a
controlled substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017).
Appellant waived a jury trial, pleaded “guilty” in an open plea, and pleaded “true” to the State’s
two enhancement paragraphs, 1 which increased his punishment range to that of a second-degree
felony. See TEX. PENAL CODE ANN. § 12.425(b) (West 2019). The trial court assessed punishment
at fifteen years of confinement. This appeal followed.


                                                COURT COSTS
        In his sole issue, Appellant challenges the assessment of a county specialty court account
fee in the bill of costs. Appellant asserts that no statutory authority supports imposition of the fee.

        1
          The first enhancement paragraph alleged that Appellant was convicted of felony driving while intoxicated
in 2001, and the second enhancement paragraph alleged that Appellant was convicted of felony driving while
intoxicated in 2009.
Applicable Law
         Section 134.101(a) of the Texas Local Government Code requires a person convicted of a
felony committed on or after January 1, 2020, to pay a “Local Consolidated Fee on Conviction of
Felony” of $105 as a court cost. TEX. LOC. GOV’T CODE ANN. § 134.101(a) (West 2021); see
Hayes v. State, No. 12-20-00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler Apr. 14, 2021,
no pet.) (mem. op., not designated for publication). The statute provides that the fee is to be
allocated to the following specific accounts and funds: the clerk of the court account, the county
records management and preservation fund, the county jury fund, the courthouse security fund, the
county and district court technology fund, and the county specialty court account. TEX. LOC.
GOV’T CODE ANN. § 134.101(b) (West 2021).
Analysis
         The trial court assessed a county specialty court account fee of $25 in the bill of costs. The
commission date of the offense for which Appellant was convicted is July 17, 2020. Therefore,
assessment of a fee for the county court specialty account as part of the Local Consolidated Fee
on Conviction of Felony is expressly authorized by Section 134.101 of the Texas Local
Government Code. Id. § 134.101; see Hayes, 2021 WL 1418400, at *2. Accordingly, we overrule
issue one.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                   GREG NEELEY
                                                                      Justice

Opinion delivered November 3, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 3, 2021


                                         NO. 12-21-00024-CR


                                   REAGAN EUGENE PORTER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1655-20)

                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.